Title: From Thomas Jefferson to Amos Alexander, 26 December 1800
From: Jefferson, Thomas
To: Alexander, Amos



Dear Sir
Washington Dec. 26. 1800.

Your favor of the 22d. did not come to hand till yesterday. I am extremely sensible and thankful for the marks of esteem which I recieve through you from your fellow-citizens & yourself, and should be very uneasy indeed were it possible that my motives could be mistaken for recommending all public manifestation of this […] to be suspended until the actual commencement of a new administration. the more I have reflected on the subject, the more certain it appears to me that till then it would produce effects really injurious to views which we all wish to forward. I had the honor of explaining to you some of the circumstances which recommend this forbearance. since that others have occurred which strengthen the motives for it. it being difficult to enter fully into these by way of letter, my friend Genl. Mason has been so kind as to undertake to do it in person. I have been honored with a like invitation from another quarter. but those by whom it was expressed became entirely sensible of the expediency of postponing it. I pray you to accept for yourself and those to whose friendly dispositions I am so  much indebted, assurances of the high consideration and thankfulness of Dear Sir
Your most obedient & most humble servt

Th: Jefferson

